The Court of Appeals, in its opinion (93 So. 283), recognizes the rule as laid down by the decisions of this court that the action of the trial court in setting aside the judgment was largely discretionary and would not be revised except for an abuse of discretion, nevertheless it awarded the mandamus with directions that the order or judgment setting aside the original judgment be vacated. This, of necessity, was, in effect, a finding that the trial court had abused its discretion, under the facts as presented to and considered by the Court of Appeals and which involved a conclusion upon the facts or upon the application of same to the law and which holding will not be reviewed and revised by this court. Postal Telegraph Co. v. Minderhout, 195 Ala. 420, 71 So. 91.
Writ denied.
ANDERSON, C. J., and SAYRE, GARDNER, and MILLER, JJ., concur. *Page 698